Citation Nr: 0602774	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  02-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  As set forth on the cover page of this 
decision, the veteran's claim is now in the jurisdiction of 
the RO in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The available evidence of record shows that the veteran's 
nonservice-connected disabilities consist of diabetes 
mellitus, rated as 20 percent disabling, and hypertension, 
rated as 10 percent disabling.   

2.  The available evidence of record shows that the veteran 
also has left arm and hand hemiparesis and a substance abuse 
disorder, both the result of his own willful misconduct.

3.  The veteran was born in October 1951, completed high 
school, and has work experience in the construction trade.

4.  The veteran's nonservice-connected disabilities, not the 
result of his own willful misconduct, do not permanently 
preclude him from engaging in all forms of substantially 
gainful employment consistent with his age, education, and 
work experience.

5.  The veteran failed, without good cause, to report for a 
VA medical examination which was scheduled to evaluate the 
severity of his claimed disabilities for purposes of 
determining his entitlement to a nonservice-connected 
pension.



CONCLUSIONS OF LAW

1.  The requirements for a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.15, 4.16, 4.17 (2005). 

2.  In the alternative, entitlement to pension cannot be 
established without a current VA examination; as the veteran 
has failed to report for such examination without good cause, 
the veteran's claim is denied.  38 C.F.R. § 3.655 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in April 2001, the RO 
provided the veteran with a letter specifically intended to 
address the requirements of the VCAA with reference to his 
claim.  The letter specifically notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, such as "medical evidence of permanent and total 
disability."  The letter also advised the veteran what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  For example, the veteran was 
advised that VA would obtain a medical examination as well as 
"all relevant evidence in the custody of a federal 
department or agency," while he was responsible for 
submitting or identifying "medical treatment records from 
your private physicians."  Finally, the letter advised the 
veteran to "tell us whether or not you have additional 
evidence or information to submit to us."  

In addition to the April 2001 VCAA letter, the Board observes 
that the veteran was notified by an August 2002 Statement of 
the Case, as well as Supplemental Statements of the Case 
issued in April 2003, March 2004, and December 2004, of the 
pertinent law and regulations and of the particular 
deficiencies in the evidence with respect to his claim. 

For the reasons set forth above, the Board finds that all 
VCAA notification duties have been met.  Neither the veteran 
nor his representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [due process concerns with 
respect to VCAA notice must be pled with specificity].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

The duty to assist requires VA to make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA may only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2) (2005).  In this case, the veteran submitted a 
single-page excerpt from a decision of an Administrative Law 
Judge (ALJ) of the Social Security Administration (SSA).  
Upon receipt of this evidence, the RO made attempts to obtain 
additional records from SSA but was unambiguously advised 
that the veteran's file could not be located.  Based on the 
foregoing, it is clear that further requests for SSA records 
for the veteran would be futile.  

Under the VCAA, the duty to assist also includes obtaining a 
medical examination or opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  As set forth in more detail 
below, a VA medical examination was scheduled in connection 
with this claim, but the letter notifying the veteran of the 
examination appointment, which was mailed to him at his most 
recent address of record, was returned as undeliverable; the 
veteran failed to report for the examination.  

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Id. at 195.  He must be prepared to meet his 
obligations by cooperating with the VA's efforts to provide 
an adequate medical examination.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's address on file was sufficient to trigger his duty 
to appear for such examination.  In that regard, the Board 
observes that it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not, there is no 
burden on the part of the VA to turn up heaven and earth to 
find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Nonetheless, the RO made significant efforts to locate the 
veteran, but was unable to do so.  

The Board finds that, based on the failed attempts to locate 
the veteran to provide the veteran another examination, VA 
has done everything reasonably possible to assist him in this 
case.  For the reasons set forth above, the Board finds that 
the development of this claim on appeal has been consistent 
with the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  The 
veteran has not argued otherwise.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant Law and Regulations

Non service-connected pension

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (2005); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4 (2005).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2005).

The Court has provided an analytical framework for  
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure:  that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability tests, a 
determination must then be made whether there is entitlement 
to non service-connected disability pension on an 
extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.  To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating of all disabilities is 70 
percent or more.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.

Failure to report for VA examination

VA regulation provides that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2005).  

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original pension claim, the claim shall 
be denied.  38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2005).  

Factual Background

In January 2001, the veteran submitted an application for 
pension benefits, claiming that he was totally disabled due 
to diabetes, hypertension and limited vision.  On his 
application, he reported that he had been born in October 
1951 and had completed high school.

Private medical records dated from October 1999 to July 2000 
show that the veteran complained of right shoulder, neck and 
back pain in July 1999.  Mild multiple contusions were noted.  
X-ray studies of the lumbar spine showed no acute injury and 
loss of disc space at L5-S1.  X-ray studies of the cervical 
spine and right shoulder were normal.  A CT scan was also 
normal.  In July 2000, X-ray studies of the left hand and 
left wrist were normal.  

VA clinical records, dated from December 2000 to May 2002, 
show that the veteran participated in group therapy during 
which he denied substance abuse since November 2000.  It was 
also noted that the veteran had diabetes, hypertension, and 
left arm/hand hemiparesis.  He was prescribed medication for 
diabetes as well as hypertension, which was described as well 
controlled.  His blood pressure reading in March 2002 was 
recorded as 125/68.  In March 2002, the veteran was also 
evaluated for depression, which he claimed was secondary to 
the loss of use of his left arm.  During psychological 
testing, the veteran obtained a score in the minimal range 
for depression.  Thereafter, the veteran failed to report for 
three scheduled appointments and the record contained a 
notation that he would be scheduled for no further 
appointments until he contacted the clinic.  A psychiatric 
disability was never diagnosed.  

In March 2002, the veteran underwent VA medical examination 
at which he reported that he had worked in construction until 
1997, when he was injured in a "domestic violence 
accident."  The veteran explained that he had been stabbed 
in the shoulder in the incident which had left his left arm 
paralyzed.  The veteran claimed that he had no other skills, 
other than in the construction trade.  The veteran also 
reported a history of drug abuse, but claimed that he had 
been drug free since participating in a VA rehabilitation 
program in 2000.  The veteran also reported that he had 
diabetes with diabetic retinopathy, hypertension, and 
arthritis in the hands.  He claimed that he took medication 
for hypertension and arthritis, but could not identify the 
medications.  On examination, the veteran's blood pressure 
was 163/89.  Laboratory testing showed that glucose was 
normal.  After examining the veteran, the examiner diagnosed 
hypertension and diabetes.  The examiner concluded that the 
veteran had no serious joint problems, other than the left 
shoulder disability, which was a residual of the stabbing.  

In support of his claim, the veteran submitted an undated, 
one-page excerpt from a decision of an Administrative Law 
Judge (ALJ) of the Social Security Administration (SSA).  In 
that decision, the ALJ noted that the evidence showed that 
the veteran had drug dependence, borderline intellect, 
hypertension, diabetes, and residuals of a left arm injury 
(inability to use the left arm/hand).  The ALJ found that 
since October 2001, the veteran had been unable to perform 
any work and had been under a disability as defined by SSA 
since that time.  

The RO made several attempts to obtain additional records 
from SSA, but was unable to do so.  Based on information 
obtained from SSA, it appears that the veteran is not 
currently receiving disability payments from SSA.  

In October 2002, the RO received a copy of the December 1998 
report of investigation following the veteran's domestic 
dispute.  The report indicates that the veteran had been 
drinking and was intoxicated on the evening of the incident.  
The veteran was stabbed in the left shoulder area by his 
former girlfriend after he entered the bedroom where she and 
her current boyfriend were sleeping.  The veteran declined to 
press charges after the incident.

Upon reviewing the evidence of record, the RO determined that 
the injuries sustained by the veteran in the December 1998 
incident were the result of his own willful misconduct.  

Additional VA clinical records show that in November 2003, 
the veteran sought treatment for a medication refill.  It was 
noted that he had been noncompliant with his medications for 
diabetes and hypertension and had not been seen for more than 
one year.  The veteran's blood pressure was noted to be 
normal at the time of the examination, 127/86.  Nonetheless, 
he was given Maxzide for hypertension.  The examiner 
recommended diet only to control diabetes.  At a follow-up 
examination in April 2004, the veteran's blood pressure was 
131/85 and his medication was continued.  He was also 
prescribed Glucophage for control of diabetes.  No other 
pertinent complaints or abnormalities were noted.  

In October 2004, the veteran was scheduled for another VA 
medical examination to determine the current severity of his 
disabilities for purposes of entitlement to pension.  
However, the letter notifying the veteran of the examination 
appointment, which was mailed to him at his most recent 
address of record, was returned as undeliverable.  

The record indicates that the RO thereafter made numerous 
attempts to locate the veteran, including contacting his 
representative, his relatives, and the VA clinic where he was 
last treated.  The RO also tried calling directory 
assistance, searching through records at the local court, and 
using a people locator service on the Internet.  Despite 
these significant efforts, the veteran could not be located.  
Indeed, he has apparently had no contact with VA since he 
obtained medication for his hypertension and diabetes in June 
2004.

Analysis

The Court has held that the Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).  The Board will do so in 
this case, first deciding the claim on the evidence of 
record, and then separately addressing the matter of the 
veteran's failure to report for the scheduled VA medical 
examination.

Merits decision 

Based on the available evidence, the only two current 
disabilities identified, which are not the result of the 
veteran's willful misconduct, are diabetes and hypertension.  
The RO has rated these disabilities as 20 percent and 10 
percent disabling, respectively.  For the reasons and bases 
expressed below, the Board concludes that higher ratings are 
not warranted, based on the evidence currently of record.

To warrant a rating in excess of 10 percent for hypertensive 
vascular disease, the evidence must show that diastolic 
pressure are predominantly 110 or more or systolic pressure 
predominately 200 or more.  The record in this case shows 
that these values have not been met.  In fact, it appears 
that the veteran's diastolic blood pressure readings have not 
exceeded 89 and his systolic pressure has not exceeded 163.  
38 C.F.R. § 4.104, Diagnostic Code 7171 (2005).  

To warrant a rating in excess of 20 percent for diabetes, the 
evidence must show that the veteran's diabetes requires 
insulin, a restricted diet, and regulation of activities.  In 
this case, although the veteran has been prescribed oral 
glycemic agents and has been advised to restrict his diet, he 
has reportedly been noncompliant.  In any event, there is no 
indication in the evidence of record that his diabetes in 
insulin dependent.  38 C.F.R. § 4.104, Diagnostic Code 7171 
(2005).  

The Board also notes that record on appeal shows that the 
veteran is impaired due to a substance abuse disorder, as 
well as residuals of a stab wound of the left shoulder, with 
arm and hand hemiparesis.  The record shows that such 
disabilities, however, are the result of his own willful 
misconduct.  Neither the veteran nor his representative has 
argued otherwise.  Thus, these disabilities may not be 
considered in evaluating his entitlement to pension.  See 38 
U.S.C.A. § 1521 (West 2002).                       Assuming, 
without conceding, that each of the veteran's pensionable 
disabilities is permanent in accordance with 38 C.F.R. § 
4.17, the disabilities are determined not to be sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  In essence, the veteran's 
disabilities consist of hypertension and diabetes.  These 
disabilities, in the judgment of the Board, would not render 
it impossible for an average person to be employed.  The 
average person (or objective) test is accordingly not met.  
The Board has considered the excerpt from the SSA decision, 
but notes that such decision included consideration the 
veteran's left arm and substance abuse disorders, which are 
not for consideration in determining the veteran's 
entitlement to pension.  

The Board also concludes that the veteran does not satisfy 
the criteria for a schedular permanent and total evaluation 
under 38 C.F.R. §§ 4.16(a) and 4.17.  As the veteran has more 
than one disability, he is required to have at least one 
disability rated as at least 40 percent disabling in order to 
meet the threshold requirement of 
§ 4.16(a).  Indeed, the combined disability rating is only 30 
percent.  Since none of his disabilities has been rated as at 
least 40 percent disabling, the veteran cannot be considered 
permanently and totally disabled on this basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized pursuant to 
38 C.F.R. § 3.321(b)(1).  With respect to the subjective 
factors bearing on his possible entitlement to pension 
benefits, such as age, education and occupational background, 
the Board notes that the veteran is approximately 44 years 
old and has a high school education.  Moreover, he has 
experience in the construction trade.   

No medical evidence of record indicates that the veteran is 
currently permanently and totally disabled due to diabetes 
and hypertension.  The Board observes that the evidence of 
record shows no more than intermittent, routine treatment for 
these disabilities, and that they are relatively 
insignificant.  There is no evidence of record that he has 
been hospitalized for any disability.  The veteran himself 
has not pointed to any factors which would be considered to 
be exceptional or unusual.  The veteran has not presented 
such an unusual disability picture that it can be shown that 
he is precluded from sustaining gainful employment as a 
result of his hypertension and diabetes disabilities.  The 
veteran thus has not demonstrated that his current 
disabilities, not the result of his own willful misconduct, 
render him unemployable under 38 C.F.R. § 3.321(b)(1).  See 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Accordingly, the Board is not persuaded that the veteran's 
pensionable disabilities are so incapacitating as to preclude 
the performance of substantially gainful employment.  The 
preponderance of the evidence is against the claim.  
Therefore, entitlement to permanent and total disability 
rating for pension purposes, to include extraschedular 
consideration, is not warranted.

Failure to report for VA examination

The Board will alternatively decide this claim based upon the 
veteran's failure to report for a scheduled VA examination in 
October 2004.

As noted above, 38 C.F.R. § 3.655 provides that when a 
claimant fails to report for a scheduled medical examination 
without good cause, his or her claim for pension benefits 
shall be denied.  

The Court has held that the burden is upon VA to demonstrate 
that notice of the VA medical examination was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  The Court has also held that claim denials based on 
38 C.F.R. § 3.655 for failure to report for a scheduled VA 
examination without good cause are factual matters which are 
subject to a "clearly erroneous" standard of review.  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In this case, in October 2004, the RO considered the medical 
evidence of record and found it insufficient to adjudicate 
the veteran's claim for pension.  A VA medical examination 
was scheduled to determine the current severity of the 
veteran's disabilities for purposes of entitlement to 
pension.  However, the letter notifying the veteran of the 
examination appointment, which was mailed to him at his most 
recent address of record, was returned as undeliverable.  The 
veteran failed to appear for the examination.  

The Board notes that is appears that the veteran may have 
moved from his most recent address of record.  It is not 
clear when he may have moved.  He left no forwarding address, 
either with VA or his representative.  It is his burden to 
keep the VA apprised of his whereabouts; if he does not, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson, 5 Vet. App. at 265.  In 
Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not residing 
at that address.  

It is clear that the veteran has failed to report for a 
scheduled VA examination.  It is equally clear that he has 
provided no good cause for doing so.  He has not, in fact, 
recently been in communication with VA.  The record reflects 
that the veteran has substance abuse problems, as well as 
possible homelessness.  However, this does not relieve him of 
the obligation of keeping in touch with VA with respect to 
his claim.  

With respect to the matter of  whether entitlement to the 
claimed VA benefit cannot be established without a current VA 
examination or reexamination, the Board's discussion above 
makes it clear that the evidence now of record does not come 
close to establishing that the veteran is permanently and 
totally disabled due to disabilities not caused by his own 
misconduct.  Another examination was therefore necessary to 
establish the benefit sought.  

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case. The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Littke v. 
Derwinski, 
1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination].  VA's 
responsibility was both clarified and amplified through the 
enactment of the VCAA.  Here, the RO attempted to obtain 
evidence which may have changed the outcome of the case; 
however, because the veteran was not examined, such evidence 
is lacking.   

In view of the foregoing, the Board finds that the veteran 
had a duty to appear for his scheduled VA medical 
examination.  The veteran was also provided a September 2004 
letter in which he was advised that failure to report for the 
examination might result in denial of his claim.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991); Wamhoff, 
supra.  Despite this, he has offered no explanation for his 
failure to report for the scheduled examinations, nor does 
the record demonstrate that the veteran had any "good 
cause" for failing to report to the scheduled examination.  
Indeed, the record on appeal contains no indication that he 
has had any contact with VA in well over a year.  

In this case, by not keeping VA notified concerning his 
whereabouts, the veteran has totally frustrated VA's efforts 
to gather essential medical evidence to determine his 
entitlement to a permanent and total disability rating for 
pension purposes based on nonservice-connected disabilities.  
Thus, the Board has no choice but to deny his claim based on 
his failure to appear for a necessary VA examination.  See 
38 C.F.R. § 3.655 (2005).  

For the reasons and bases stated above, the veteran's claim 
of entitlement to a non service-connected pension is denied.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


